t c summary opinion united_states tax_court bruce edward kennedy petitioner v commissioner of internal revenue respondent docket no 10013-01s filed date bruce edward kennedy pro_se richard j hassebrock for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner is entitled to an earned_income_credit under sec_32 based on whether his daughters bianca and alexa are qualifying children under sec_32 more specifically the question is whether the daughters had the same principal_place_of_abode with petitioner for more than one-half of the taxable_year under sec_32 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was cincinnati ohio petitioner’s son kyle w kennedy kyle was born in on his federal_income_tax return for petitioner claimed one dependency_exemption for his son kyle kennedy and claimed the earned_income_credit based on two qualifying children the son kyle kennedy and a daughter bianca kennedy petitioner also claimed head-of-household filing_status in the notice_of_deficiency respondent disallowed the dependency_exemption for kyle kennedy disallowed the earned_income_credit and determined that petitioner’s filing_status was single rather than head-of-household at trial petitioner conceded his filing_status was single and conceded that his son kyle was not a qualifying_child for purposes of the earned_income_credit however at trial petitioner claimed that bianca and another daughter alexa were qualifying children for purposes of the earned_income_credit respondent at trial conceded that petitioner was entitled to the dependency_exemption for kyle and further conceded petitioner’s entitlement to a child_tax_credit under sec_24 with respect to kyle even though petitioner had not claimed a child_tax_credit on his return kyle’s mother is lisa marcum whom petitioner never married petitioner also has two daughters bianca kennedy bianca and alexa kennedy alexa who were and years old respectively during the year at issue bianca and alexa’s mother is ayse kennedy ms kennedy petitioner was married to ayse kennedy but the two divorced prior to the year at issue petitioner and ms kennedy shared custody of their daughters under a shared parenting arrangement however no divorce decree or custodial document was introduced into evidence during the year at issue petitioner was self-employed in the catering business he lived in a home owned by his fiancee michele zorb and contributed toward the expenses of maintaining the home ms kennedy was an overseas flight attendant for american airlines in her occupation as a flight attendant ms kennedy traveled frequently her travel schedule changed from month to month she often flew to south america on flights originating from airports in new york her regular route was rio de janeiro brazil she also worked on flights to and from sao paolo london bermuda and other international destinations to report for work from her home in ohio she would travel on standby status on various airlines to new york she engaged in the same practice in reverse coming home from her flights as a privilege of being a flight attendant she was allowed this so- called nonrevenue travel at no expense on american airlines and for a nominal fee on other carriers her commuting was occasionally subject_to flight delays due to weather air traffic available seats and other factors ms kennedy also utilized her nonrevenue ticket privilege to travel recreationally and to purchase airline tickets for friends and family members as a general practice bianca and alexa lived with their mother when she was not working when ms kennedy was working they lived with petitioner petitioner and ms kennedy observed this general practice as the best thing for the kids the arrangement also afforded ms kennedy the flexibility she needed in her employment because ms kennedy’s work required overnight travel bianca and alexa often spent several consecutive days during each month including significant periods during the summer and on holidays with petitioner or in his care there were exceptions to the girls’ general practice of living with their father when ms kennedy was working and with their mother when she was home on occasion the girls spent days or portions of days with petitioner petitioner’s parents or other relatives even though ms kennedy was not working or with relatives other than petitioner when ms kennedy was working if petitioner was out of town when ms kennedy left for a trip the girls stayed at petitioner’s home where ms zorb cared for them petitioner’s parents lived in aberdeen ohio approximately miles from petitioner petitioner owned a 40-foot trawler which he described as an old wooden boat the boat had sleeping quarters and petitioner took the boat on the ohio river for days at a time during the year at issue occasionally his daughters joined him in spending time on the boat petitioner kept a boat log in the use of his boat as indicated supra note on his return petitioner claimed an earned_income_credit with respect to kyle and bianca he did not claim alexa as a qualifying_child for this credit in the notice_of_deficiency respondent disallowed the earned_income_credit at trial petitioner contended he was entitled to the earned_income_credit with respect to bianca and alexa rather than bianca and kyle as the qualifying children sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement see sec_32 respondent conceded that the relationship age and identification requirements have been met with respect to petitioner’s daughters respondent’s position is that the residency test has not been met thus placing that question as the sole issue for the court the residency test requires that a qualifying_child have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_32 principal_place_of_abode is not defined in the provisions relating to the earned_income_credit however the provisions dealing with head- of-household filing_status are analogous h conf rept pincite 1991_2_cb_560 sec_2 sec_1_2-2 and c income_tax regs in determining whether a household actually constitutes the home of the taxpayer or a principal_place_of_abode of another person the taxpayer and such other person must occupy the household sec_1_2-2 income_tax regs however temporary absences from the household by the other person due to special circumstances are permitted id with respect to special circumstances the applicable regulation provides a nonpermanent failure to occupy the common abode by reason of illness education business vacation military service or a custody agreement under which a child or stepchild is absent for less than six months in the taxable_year of the taxpayer shall be considered temporary absence due to the court decides this case without regard to the burden_of_proof sec_7491 rule a 116_tc_438 special circumstances such absence will not prevent the taxpayer from being considered as maintaining a household if i it is reasonable to assume that the taxpayer or such other person will return to the household and ii the taxpayer continues to maintain such household or a substantially equivalent household in anticipation of such return id the inquiry is fact-specific to be considered a temporary absence due to special circumstances the evidence must establish that the absence was in fact temporary within the meaning of the regulation cf 52_tc_576 wells v commissioner tcmemo_1986_516 moreover the special circumstances or necessity of the absence must be a type intended by the statute 72_tc_838 special circumstances have been found to exist and a taxpayer to be qualified for head-of-household status where a child was away at a school but returned to reside with the parent when school was not in session 63_tc_214 byrd v commissioner tcmemo_1986_385 both petitioner and ms kennedy provided a place of abode or home for bianca and alexa since was a leap year there were days in that year whoever provided the girls a home for more than days therefore provided their principal_place_of_abode for purposes of the earned_income_credit the parties stipulated to days that neither alexa nor bianca kennedy resided with their mother however respondent urged the court to disregard a portion of that stipulation rule e the court has broad discretion to disregard stipulations where contrary to facts disclosed by the record 115_tc_135 n at trial respondent contended that the girls resided with ms kennedy for days during the tax_year petitioner contended that the girls lived with him for at least days during the documentary_evidence introduced at trial to establish where bianca and alexa resided during included the following ms kennedy’s contemporaneous calendar with handwritten notations for the year at issue which recorded when her daughters resided with her her work schedule and other personal events but with a number of items redacted american airlines records indicating ms kennedy’s travel schedule flights on which she worked her nonrevenue travel purchases and layovers a contemporaneous calendar kept by petitioner’s mother alice kennedy reflecting visits from bianca and alexa and other personal events and a contemporaneous boat log recording petitioner’s use of his trawler including passenger references petitioner himself did not keep a year- long contemporaneous calendar on a number of dates in entries in these various contemporaneous_records conflicted with on brief petitioner asserted that the girls lived with him for days during that year respect to the whereabouts of the girls some entries were conceded to be erroneous no one from american airlines testified explaining and clarifying the airline records thus these records were of limited usefulness to the court like the documentary_evidence and as might be expected in a case of this nature the testimony at trial was conflicting three witnesses testified ms kennedy as to the girls’ whereabouts for each day in petitioner as to certain dates that were in dispute and petitioner’s mother alice kennedy as to her own calendar when compared with the documentary_evidence the court finds some of the testimony to be inaccurate the court considers the witnesses to have been of relatively equal credibility rather than relying on the stipulation or any single evidentiary source the court has considered the entire record as to the girls’ presence on each day in as to each contested period the court has reached a conclusion based on what the court finds to be supported by a preponderance_of_the_evidence in calculating the days spent with petitioner the court petitioner attempted to rely on the records of ms kennedy’s nonrevenue ticket purchase to establish that she was traveling on certain contested dates however as respondent pointed out ms kennedy purchased such tickets for family members and friends as well as for herself thus the records do not definitively establish her whereabouts at best the nonrevenue ticket records help to corroborate the times ms kennedy was working as a flight attendant considered such days that the girls spent with petitioner’s parents and ms zorb to count in petitioner’s favor as temporary absences within the meaning of the regulations sec_1 c income_tax regs on days that the girls spent part of their time with both parents petitioner and ms kennedy were each credited with one-half day an approach sanctioned by both petitioner and respondent despite these allowances on this record the court holds that bianca and alexa kennedy did not have the same principal_place_of_abode with petitioner for more than one-half of the year as between petitioner and ms kennedy the number of days each spent with their daughters was quite close although petitioner did provide a place of abode for bianca and alexa for a significant portion of that time period in the court’s best judgment did not exceed days for that year therefore the court holds that the two girls were not qualifying children for purposes of sec_32 respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
